DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
This application constitutes a divisional application of original application 16/934,831. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2022 follows the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed 11/23/2021 appears to be acceptable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (US 20170287900 A1). 

Regarding independent claim 1, Balakrishnan et al. teach, “A method of manufacturing a semiconductor structure (fig. 1-26; ¶¶ 0050-0158), comprising the steps of: 
providing a substrate (110, fig. 2) having a bottom source/drain (130) and a bottom cathode/anode (130); 
forming a channel fin (200, fig. 11) on the bottom source/drain (130) of the substrate (110) and a vertical fin (210, 220) on the cathode/anode (130) of the substrate (110); 
forming a top source/drain (225, fig. 17) on the channel fin (200) and a top cathode/anode (226) on the vertical fin (210, 220); 
forming a gate structure (250, 260, 270, fig. 23-25) on the channel fin (200); and 
forming an oxidized sidewall (190, fig. 8; ¶ 0085) on the vertical fin (210, 220)”. 

Regarding claim 4, Balakrishnan et al. further teach, “The method of manufacturing a semiconductor structure of claim 1, wherein the method further comprises the step of: forming a shallow trench isolation (180, fig. 2) between the bottom source/drain (130) and the bottom cathode/anode (130) of the substrate (110)”. 

Regarding claim 5, Balakrishnan et al. further teach, “The method of manufacturing a semiconductor structure of claim 1, wherein the step of providing a substrate further comprises the steps of: forming a doped layer (120/130, fig. 1) on the substrate (110)”.

Regarding claim 6, Balakrishnan et al. further teach, “The method of manufacturing a semiconductor structure of claim 1, wherein the method further comprises the step of:  forming a gate contact (280, 285, fig. 26), connected to the gate structure (270)”.

Regarding claim 7, Balakrishnan et al. further teach, “The method of manufacturing a semiconductor structure of claim 1, further comprising the steps of: forming a source/drain contact (280,285, fig. 26), connected to the top source/drain (225)”. 

Regarding claim 8, Balakrishnan et al. further teach, “The method of manufacturing a semiconductor structure of claim 1, further comprising the steps of: forming a cathode/anode contact (280, 285, fig. 26), connected to the top cathode/anode (226/220)”. 

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. (US 20170345829 A1, hereinafter Balakrishnan829).

Regarding independent claim 1, Balakrishnan829 teach “A method of manufacturing a semiconductor structure, comprising the steps of: 
providing a substrate having a bottom source/drain (30, fig. 1, 9) and a bottom cathode/anode (30); 
forming a channel fin (200, fig. 2) on the bottom source/drain (30) of the substrate and a vertical fin (200) on the cathode/anode (30) of the substrate; 
forming a top source/drain (225, fig. 4) on the channel fin (200) and a top cathode/anode (226) on the vertical fin (200); 
forming a gate structure (250, 260, 270, fig. 5) on the channel fin (200); and 
forming an oxidized sidewall (190/90, fig. 2; ¶¶ 0044-0045) on the vertical fin (200). 

Regarding claim 2, Balakrishnan829 further teach, “The method of manufacturing a semiconductor structure of claim 1, wherein the method further comprises the step of: siliciding the vertical fin (200) to form a fuse fin (310) therefrom (fig. 4-fig. 7)”.

Regarding claim 3, Balakrishnan829 further teach, “The method of manufacturing a semiconductor structure of claim 2, the step of forming a fuse fin further comprises the steps of: removing the oxidized sidewall (190/90, fig. 4-5) of the vertical fin (200); forming a metal layer (300, fig. 6) on the vertical fin (200); and annealing the vertical fin (200) with the metal layer disposed on the vertical fin (fig. 7; ¶ 0066)”.

Examiner’s Note
Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims. See MPEP 2111, 2123, 2125, 2141.02 VI, and 2182.
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2141.02 VI. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Montalvo Eva can be reached on 571-270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817